DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 08/04/2022.  Claims 1-25 are currently pending.  No claims have been cancelled.  No claims have been added.  Claims 1-4, 14, 16, 17, 23, and 25 are currently amended.  Claims 1, 14, and 23 are independent claims.

Objections – Withdrawn
The Claim Objections of claim 25 is withdrawn as necessitated by amendment.

Interpretations - Withdrawn
The previous 35 U.S.C §112f interpretation of claim 23 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §101 rejection of claims 1-24 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 1, 6-10, 14, 15, 18-20, and 23-25 over Choi in view of Frazer is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 2-5, 11-13, 16, 17, 21, and 22 over Choi in view of Frazer in further view of Chaudhuri is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments, filed 08/04/2022, in regards to 35 USC 103, have been fully considered but they are not persuasive.
Applicant argues on pages 19-21:
As an initial matter, to successfully make a prima facie rejection under 35 U.S.C. § 103, the Examiner must show that Assignee's claimed subject matter would have been obvious to one of ordinary skill in the art pertinent to Assignee's claimed subject matter at the time it was made. See KSR International, Co. v. Teleflex, Inc., 127 S.Ct. 1727 (decided April 30, 2007). Some of the factors to consider in this analysis include the differences between the applied documents and Assignee's claimed subject matter, along with the level of skill associated with one of ordinary skill in the art pertinent to Assignee's claimed subject matter at the time it was made. See USPTO Memo entitled "Supreme Court decision on KSR Int'l. Co., v. Teleflex, Inc.," (May 3, 2007). One way in which an Examiner may establish a prima facie case of unpatentability under 35 U.S.C. § 103 would be to show that three basic criteria have been met. First, the Examiner should show that the applied documents, alone or in combination, disclose or suggest every element of Assignee's claimed subject matter. Second, the Examiner should show that there is a reasonable expectation of success from the proposed combination. Finally, the Examiner should show that there was some suggestion or motivation, either in the applied documents themselves or in the knowledge generally available to one of ordinary skill in the art pertinent to the claimed subject matter at the relevant time, to modify the document(s) or to combine document teachings. The motivation or suggestion to make the proposed combination and the reasonable expectation of success should be found in the prior art and should not be based on Assignee's disclosure. See In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991); See MPEP § 2142; 2143 - § 2143.03 (regarding decisions pertinent to each of these criteria). It is respectfully asserted that the Examiner has not met these standards. 
Furthermore, the USPTO has published in the Federal Register Examination Guidelines under 35 U.S.C. § 103. These guidelines contain a number of relevant points. In particular, the Guidelines state that an Examiner must articulate a reason or rationale to support an obviousness rejection. Specifically, Examiner's must articulate findings as to the scope and content of the prior art to support the obviousness rejection being made. The Examiner should focus on the state of the art and not on impermissible hindsight (e.g., from inappropriate use of Assignee's disclosure). Specifically, Examiners need to account for all claim limitations in the rejections, either by indicating how each limitation is shown by the applied documents or by providing an explanation of how the document is legally relevant despite the limitation not being shown. Thus, Examiners must explain reasoning that provides a nexus between the factual findings and the legal conclusions of obviousness. It is respectfully asserted that the Examiner has not met these standards. 
It is noted that the Examiner makes a number of assertions, such as regarding subject matter disclosed by applied documents (e.g., elements), basis for proposed combinations of applied documents (e.g., elements), predictability of proposed combinations (e.g., elements), functions performed in combinations (e.g., elements), etc. It should not be concluded that Assignee agrees with or acquiesces to the Examiner's stated position on these matters, even if Assignee does not address the Examiner's stated position directly; rather, in general, Assignee does not agree with the Examiner's stated positions regarding these issues. However, since it is believed that the Assignee's position stated below overcomes the Examiner's rejections, at this time the Assignee does not feel the need to address the Examiner's other stated positions beyond the positions addressed below; nonetheless, Assignee reserves the right to address such positions of the Examiner at a later time if Assignee believes that doing so is appropriate in the particular circumstances.
Assignee respectfully submits that the applied documents, whether viewed alone or in combination, do not teach or even suggest all the elements of the rejected claims. As indicated above, it is disagreed that motivation to combine exists, nonetheless, even assuming for the sake of argument that it did, still elements are missing and the claim rejections are therefore improper. For example, the claim limitations "behavioral content processing circuitry to include a control circuit to select one or more particular sensor processing units of a plurality of configurable sensor content processing units and one or more particular machine-learning units of a plurality of configurable machine-learning units based at least in part on one or more signals and/or signal packets obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state" are missing from Choi, Frazer and/or Chaudhuri. 

Examiner notes that Applicant’s arguments are directed to the newly recited claim language which, to this point, has not been addressed because the amended claim language is new.  Thus, Applicant’s arguments are not persuasive.  See below for the current rejections where Examiner has properly articulated prima facie rejections under 35 USC 103.

Applicant submits on pages 22-23:
For example, Choi appears to show an electronic device configured to sense generation of an event and create or update a user profile based on the sensed event. See, for example, paragraph [0006] of Choi. However, Assignee respectfully submits that Choi does not disclose "behavioral content processing circuitry to include a control circuit to select one or more particular sensor processing units of a plurality of configurable sensor content processing units and one or more particular machine- learning units of a plurality of configurable machine-learning units based at least in part on one or more signals and/or signal packets obtained from one or more decision- making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state" as recited in claim 1, as amended. Rather, Choi appears to show a general purpose processor 120 coupled to a memory 130. See, for example, FIG. 1 and/or paragraph [0039] of Choi. There appears to be no mention in Choi of pluralities of sensor processing units and/or machine-learning units, and there further appears to be no mention of selecting one or more particular sensor processing units of a plurality of sensor processing units and one or more particular machine-learning units of a plurality of machine-learning units based at least in part on a signal obtained from a decision-making system. There additionally appears to be no disclosure of a control circuit adjusting a particular priority for a particular behavioral profile content parameter based at least in part on a signal obtained from a decision-making system, for example.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nonetheless, Choi does teach selecting one or more particular sensor processing units of a plurality of sensor processing units…based at least in part on a signal obtained from a decision-making system.  Choi teaches a sensor module including a control circuit for controlling one or more sensors included (at least [0313]) and allocating resources based on a received signal from a decision-making system (at least [0270]-[0272] [0276]-[0278]).  Thus, Applicant’s argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a control circuit adjusting a particular priority for a particular behavioral profile content parameter based at least in part on a signal obtained from a decision-making system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nonetheless, Choi does teach “the electronic device 201 (e.g., the profile manager 260) may assign priority to preferences. For example, if the running profile has now been activated and the anaerobic exercise profile has been deactivated, priority may be given to running” [0089], the running profile having a device [decision-making system] (e.g., running treadmill) associated with [0160].  Thus, Applicant’s argument is not persuasive.

Applicant submits on pages 23-24:
Additionally, Frazer appears to show a "control system for a dynamic environment." See paragraph [0030] of Frazer, for example. However, Assignee respectfully submits that Frazer does not disclose "behavioral content processing circuitry to include a control circuit to select one or more particular sensor processing units of a plurality of configurable sensor content processing units and one or more particular machine-learning units of a plurality of configurable machine-learning units based at least in part on one or more signals and/or signal packets obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state" as recited in claim 1, as amended. 
For example, Frazer appears to show a "housekeeping" process and one or more "slave" processors (see paragraph [0031] of Frazer) to accomplish various tasks related to controlling an environment. Examples of "slave" processors include image processors, robotics control processors, etc. See, for example, FIG. 10 of Frazer. However, Assignee respectfully submits that Frazer does not appear to show a control circuit to select one or more particular sensor processing units of a plurality of sensor processing units and one or more particular machine-learning units of a plurality of machine-learning units based at least in part on a signal from a decision-making system indicating an adjustment to a particular priority for a particular parameter of a specified set of parameters representative of an operator's physical, mental and/or emotional state.

Examiner notes that Frazer is no longer relied upon in the current rejections.  Therefore, Applicant’s argument in regards to Frazer are moot.

Applicant submits on page 24:
Assignee further respectfully submits that Chaudhuri does not disclose "behavioral content processing circuitry to include a control circuit to select one or more particular sensor processing units of a plurality of configurable sensor content processing units and one or more particular machine-learning units of a plurality of configurable machine-learning units based at least in part on one or more signals and/or signal packets obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state" as recited in amended claim 1. Assignee further notes that the Examiner does not rely on Chaudhuri for the above-referenced elements and limitations of claim 1, as amended. 
Therefore, at least because none of the Choi, Frazer and/or Chaudhuri documents state that they show the aforementioned limitations and elements of amended claim 1, any purported combination of Choi, Frazer and/or Chaudhuri would not yield the aforementioned limitations and elements of claim 1. Therefore, Assignee respectfully submits that claim 1, as amended, patentably distinguishable over any purported combination of Choi, Frazer and/or Chaudhuri.

Examiner respectfully disagrees. Examiner notes that Applicant’s arguments are directed to the newly recited claim language.  Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Although, Choi teaches a control circuit to select one or more particular sensor processing units of a plurality of configurable sensor content processing units indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state as noted above, Chaudhuri also teaches selecting one or more particular sensor processing units of a plurality of sensor processing units and one or more particular machine-learning units of a plurality of machine-learning units based at least in part on a signal obtained from a decision-making system.  See rejection below for the current 103 rejection. Therefore, the references, as a whole, have been reasonably interpreted as teaching the recited claim language “wherein the behavioral content processing circuitry to include a control circuit to select one or more particular sensor processing units of a plurality of configurable sensor content processing units and one or more particular machine-learning units of a plurality of configurable machine-learning units based at least in part on one or more signals and/or signal packets obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state”.
Applicant further argues on page 25 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 recites “a communications interface the one or more signals and/or signal packet”.  There is a word or words missing. Examiner suggests reciting “a communications interface to transmit the one or more signals and/or signal packet”.  Appropriate correction is required.

Examiner Note
The positively recited “processor” element of claims 1 and 23 have been interpreted as
requiring hardware.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0285463 A1; hereafter “Choi”) in view of Chaudhuri (US 2019/0147228 A1; hereafter “Chaudhuri”).

Regarding Claim 1, Choi teaches an apparatus, comprising: a processor dedicated to generating behavioral profile content based at least in part on sensor content,  (Choi [0303] [0304]: The electronic device 1701 may include one or more processors; [0032] [0041] [0338] [0339]: dedicated processor; [0062] [0105] [0110]: profile creation module 261 may recognize the activity of a user while operating in conjunction with the sensor framework) wherein the behavior profile content to include one or more signals and/or signal packets representative of a specified set of parameters representative of at least one particular operator's physical, mental and/or emotional state, (Choi [0060] [0062] [0105] [0110]: the creation (or update) of a profile in response to a change of a user's bio information and/or emotion information; [0082] [0092] [0094]: Preference may be set in a profile based on the bio signal which may include a heart rate, blood pressure, blood sugar, body heat, current calories consumed, an emotion state (pleasure, gloom, sorrow, surprisal or irritancy), the degree of stress, etc.; [0313] [0075]-[0079]...NOTE: the profile includes one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state) and 
wherein the processor to comprise: at least one memory to store the sensor content to include signals and/or states obtained from one or more sensors; (Choi [0071] [0072] [0092]: bio information database stores a user's bio information. The bio information DB 269a may store data that is stored in the health data framework 250 and that is associated with a profile; [0058]-[0060] [0062] [0104]: sensor data from the sensors are stored; [0304] [0310] [0311] [0313]; Fig. 2)
behavioral content processing circuitry to generate the behavioral profile content for the at least one particular operator, (Choi [0062] [0068] [0106] [0259]: the profile creation module 261 may recognize the activity of a user by processing data indicating a physical quantity received from the sensor framework; [0064] [0096] [0119]: profile identification module; [0190] [0193] [0269] [0277]; [0339]: describing that the "module" may include circuitry) 
wherein the behavioral content processing circuitry to include a control circuit to select one or more particular sensor processing units of a plurality of configurable sensor content processing units [and one or more particular machine-learning units of a plurality of configurable machine-learning units] based at least in part on one or more signals and/or signal packets obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state; (Choi [0043] [0045] [0304] [0325]: the middleware 143 may assign priority on which the system resources of the electronic device can be used to at least one of the application programs; [0313]: The sensor module may further include a control circuit for controlling one or more sensors included;  [0125] the profile manager 260 may filter an element that belongs to the received elements of a profile and that is necessary for a user; [0072] [0089] [0091]-[0093] [0110]: the electronic device 201 (e.g., the profile manager 260) may assign priority to preferences; priority may be changed based on a user's life pattern;  Preference may be machine-learnt based on a life pattern; [0270]-[0272] [0276]-0278]: describing the profile manager may create the sleep profile of the user based on the sleep-related information and the state information obtained via sensor framework. For example, the profile manager may adjust a control parameter for sleep to correspond to the measured state information or the sleep-related information, i.e. allocating resources to monitor and to raise the temperature or stop the driving of the cooling device….NOTE: Examiner notes that the user prefers a particular sleeping temperature, thus, this particular sleeping temperature is prioritized and the system configures the resources accordingly to do so.  Examiner further notes that the sleeping profile is merely exemplary and any obtained signal/profile can be implemented; [0160]-[0161] [0191] [0204]-[0207] [0210] [0223] [0289] [0114] [0115][0339])  and
circuitry to transmit the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to the one or more decision-making systems. (Choi [0069] [0071] [0075]-[0079] [0081] [0082] [0105]: the profile is transmitted to an external electronic device [decision-making system], the external device capable of adjusting various parameters; [0181] [0261] [0263]- [0271]; [0049]-[0051]: communication interface)
However, Choi may not explicitly teach every aspect of wherein the behavioral content processing circuitry to include a control circuit to select…one or more particular machine-learning units of a plurality of configurable machine-learning units [based at least in part on one or more signals and/or signal packets obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state].
Chaudhuri teaches wherein the behavioral content processing circuitry to include a control circuit to select [one or more particular sensor processing units of a plurality of configurable sensor content processing units and] one or more particular machine-learning units of a plurality of configurable machine-learning units [based at least in part on one or more signals and/or signal packets obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state]; (Chaudhuri [0064] [0066]-[0069]: data input device processor (103) and behavior learning processor (109) are a form of data processor that may include but is not limited to devices that provide data aggregation, data streaming, data separation, data flow management/data direction, data communication, and combinations thereof; Figs. 3 and 4; [0078] [0080] [0095] [0123]: Media (999), comprising audio, video, and/or image data, is received by the media feed separator (219), where the data is separated and it is directed to the appropriate processor and/or module…NOTE: the processors control  the selection of input devices [configurable sensor content processing units] and modules [configurable machine-learning units]; [0133]: Not all modules need to collect data at the same time and there are times where certain data will be collected but other data will not. For example, if a subject is silent, then video data (1004), electronic device identification data (1006), and spatial position data (1007) will be collected and the profile updated. [0076]: Natural language processing tends to be a more resource intensive process, and audio preprocessor data (212) can be transmitted to a natural language processing module located on a computing device that can devote more computing resources to performing the function)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the behavioral content processing circuitry to include a control circuit to further select one or more particular machine-learning units of a plurality of configurable machine-learning units as taught by Chaudhuri for the benefit of generating a user profile using sensor data of Choi, with a reasonable expectation of success, for resource management and data coordination purposes (Chaudhuri [0076] [0125]) and in order to provide an assortment of data items collected which provides a way to correlate visual, sound, and emotional queues and also allow for redundant checks to ensure data correctness by providing comparisons and corrections for a person (Chaudhuri [0119]), thus, enhancing computing resources.   Further, selecting one or more particular machine-learning units of a plurality of configurable machine-learning units provides the ability to automatically learn and improve from experience without being explicitly programmed (Chaudhuri [(0051]). In addition, both references (Choi and Chaudhuri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, behavioral content processing. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Choi in view of Chaudhuri teaches wherein the plurality of configurable sensor content processing units to respectively perform a plurality of particular sensor content processing operations. (Choi [0313]: a sensor module 1740 may further include a control circuit for controlling one or more sensors included therein; Chaudhuri [0063] [0064]: the data input device [sensor content processing circuitry] includes a plurality of sensor modules to individually perform sensor content processing; Fig. 3) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Choi in view of Chaudhuri teaches wherein the plurality of configurable machine-learning units to respectively perform a plurality of particular machine-learning techniques. (Choi [0091]; Chaudhuri [0066]-[0069] [0071]: the behavior learning system [machine-learning circuitry] includes a plurality of machine learning units to respectively perform particular machine-learning techniques; Figs. 4-7) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Choi in view of Chaudhuri teaches wherein individual sensor content processing units of the plurality of configurable sensor content processing units or individual machine-learning units of the plurality of configurable machine-learning units, or a combination thereof, to be configurable at least in part in accordance with one or more control signals generated by the control circuit at least in part in response to one or more sensor availability parameters, one or more sensor type parameters, one or more parameters descriptive of a particular operator of the at least one particular operator, one or more environmental parameters, one or more behavioral profile content specification parameters, or one or more additional parameters to be obtained from the one or more decision-making systems, or any combination thereof. (Choi [0097]; Chaudhuri [0123] [0124]: What data is received will be streamed to a behavior learning system. The system builds or updates a user profile with what data is available; [0133] [0134]: Not all modules need to collect data at the same time and there are times where certain data will be collected but other data will not. For example, if a subject is silent, then video data (1004), electronic device identification data (1006), and spatial position data (1007) will be collected and the profile updated) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Choi in view of Chaudhuri teaches wherein individual sensor content processing units of the plurality of configurable sensor content processing units combine, adjust timing, reduce noise, convert from digital to analog, convert from analog to digital, or normalize, or any combination thereof, one or more of the signals and/or states obtained from the one or more sensors. (Choi [0313] [0318]: sensor module 1740 may measure, for example, a physical quantity or sense the operating state of the electronic device 1701, and may convert the measured or sensed information into an electric signal; Chaudhuri [0064] [0107] [0108]: reduce noise) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Choi in view of Chaudhuri teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state comprises a specified set of parameters representative of a current behavioral state and biological state of the at least one particular operator. (Choi [0074] [0094] [0098] [0110]: describing representing user’s current emotional/behavioral state and current biological state; [0105] [0106] [0139]; [0208]: bio information may be information related to the current body state of the user; Chaudhuri [0090]) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Choi in view of Chaudhuri teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to include one or more parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, or focus/distraction, or any combination thereof. (Choi [0094] [0103] [0110]: pleasure, gloom, sorrow, surprisal, irritancy, skin moisture ratio; fatigue; tension; Chaudhuri [0110]) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Choi in view of Chaudhuri teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to include one or more parameters representative of regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof. (Choi [0094] [0103] [0132]: bio signal 330 may include blood sugar and current calories consumed; pleasure, gloom, sorrow, surprisal or irritancy, and the degree of stress; Chaudhuri [0110]) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Choi in view of Chaudhuri teaches wherein the behavioral content processing circuitry to generate the behavioral profile content repetitively.  (Choi [0067] [0099] [0101] [0108] [0342]: profile update module 265 may manage the update of a profile. The update cycles of profiles may be differently set. For example, the update cycle may be set in a short term or a long term for each profile; Chaudhuri [0090]) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Choi in view of Chaudhuri teaches wherein the one or more sensors to include at least one camera, at least one microphone, at least one perspiration and/or temperature sensor, at least one pressure sensor, at least one heart rate monitor, at least one hydration sensor, or at least one breath sensor, or any combination thereof. (Choi [0034] [0036] [0313]: camera; heart rate
monitor; blood pressure measuring device, temperature; [0159]: camera, microphone; [0263]: skin
moisture ratio information; [0276]: obtain breathing information thorough a sensor) [The motivation of
claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Choi in view of Chaudhuri teaches wherein the behavioral content processing circuitry to process the sensor content from the at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof.  (Choi [0159] [0318]: processing sensor data from a microphone; Chaudhuri [0065] [0121] [0112] [0115] [0131]: microphone; audio processing utilizes volume, tone, sentiment) [The motivation of claim 1 is applicable to claim 11 and thereby incorporated]

Regarding Claim 12, Choi in view of Chaudhuri teaches wherein the behavioral content processing circuitry to process the sensor content from the at least one camera to generate one or more parameters representative of pupil dilation, focal point, blink duration, or blink rate, or any combination thereof.  (Choi [0119] [0313]: iris recognition; [0319]: camera module; Chaudhuri [0065] [0087]: camera; gaze tracking module utilizes user's field of view and eye position [focal point]; [0137]: iris identification) [The motivation of claim 1 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Choi in view of Chaudhuri teaches wherein the plurality of configurable machine-learning units to process content representative of one or more characteristics of the at least one particular operator or user-generic content, or a combination thereof, to train a machine-learning parameter set. (Choi [0091] [0098]: the long-term profile may be a user's basic profile, for example, and may be updated when a user's life pattern is trained by machine learning; Chaudhuri [0051] [0069] [0071]: describing a plurality of machine learning systems to process data to train a parameter set) [The motivation of claim 1 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Choi teaches a method, comprising: at a processor dedicated to generating behavioral profile content based at least in part on sensor content, (Choi [0303] [0304]: The electronic device 1701 may include one or more processors; [0032] [0041] [0338] [0339]: dedicated processor; [0062] [0105] [0110]: profile creation module 261 may recognize the activity of a user while operating in conjunction with the sensor framework)
wherein the behavior profile content comprises one or more signals and/or signal packets representative of a specified set of parameters representative of at least one particular operator's physical, mental and/or emotional state, (Choi [0060] [0062] [0105] [0110]: the creation (or update) of a profile in response to a change of a user's bio information and/or emotion information; [0082] [0092] [0094]: Preference may be set in a profile based on the bio signal which may include a heart rate, blood pressure, blood sugar, body heat, current calories consumed, an emotion state (pleasure, gloom, sorrow, surprisal or irritancy), the degree of stress, etc.; [0313] [0075]-[0079]...NOTE: the profile includes one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state)
obtaining one or more signals and/or states representative of the sensor content from one or more sensors; (Choi [(0058]-[0060] [0313]: sensor module obtaining data from sensors; [0062] [0071] [0072] [0104]: sensor data from the sensors are stored; [0092]; [0304] [0310] [0311]; Figs. 1, 2, and 17)
processing the sensor content to generate the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state, (Choi [0062] [0068] [0106] [0259]: the profile creation module 261 may recognize the activity of a user by processing data indicating a physical quantity received from the sensor framework; [0190] [0193] [0269] [0277]; [0339]: describing that the "module" may include circuitry) including selecting, via a control circuit of the processor, one or more particular sensor content processing units of a plurality of configurable sensor content processing units [and one or more particular machine-learning units of a plurality of configurable machine-learning units] based at least in part on one or more signals and/or signal packets obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state; (Choi [0043] [0045] [0304] [0325]: the middleware 143 may assign priority on which the system resources of the electronic device can be used to at least one of the application programs; [0313]: The sensor module may further include a control circuit for controlling one or more sensors included;  [0125] the profile manager 260 may filter an element that belongs to the received elements of a profile and that is necessary for a user; [0072] [0089] [0091]-[0093] [0110]: the electronic device 201 (e.g., the profile manager 260) may assign priority to preferences; priority may be changed based on a user's life pattern;  Preference may be machine-learnt based on a life pattern; [0270]-[0272] [0276]-0278]: describing the profile manager may create the sleep profile of the user based on the sleep-related information and the state information obtained via sensor framework. For example, the profile manager may adjust a control parameter for sleep to correspond to the measured state information or the sleep-related information, i.e. allocating resources to monitor and to raise the temperature or stop the driving of the cooling device….NOTE: Examiner notes that the user prefers a particular sleeping temperature, thus, this particular sleeping temperature is prioritized and the system configures the resources accordingly to do so.  Examiner further notes that the sleeping profile is merely exemplary and any obtained signal/profile can be implemented; [0160]-[0161] [0191] [0204]-[0207] [0210] [0223] [0289] [0114] [0115][0339]) and 
providing the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to the one or more decision-making systems. (Choi [0069] [0071] [0075]-[0079] [0081] [0082] [0105]: the profile is transmitted to an external electronic device [decision-making system], the external device capable of adjusting various parameters; [0181] [0261] [0263]- [0271]; [0049]-[0051]: communication interface)
However, Choi may not explicitly teach every aspect of selecting, via a control circuit of the processor,…and one or more particular machine-learning units of a plurality of configurable machine-learning units [based at least in part on one or more signals and/or signal packets obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state].
Chaudhuri teaches including selecting, via a control circuit of the processor, [one or more particular sensor content processing units of a plurality of configurable sensor content processing units] and one or more particular machine-learning units of a plurality of configurable machine-learning units [based at least in part on one or more signals and/or signal packets obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state]; (Chaudhuri [0064] [0066]-[0069]: data input device processor (103) and behavior learning processor (109) are a form of data processor that may include but is not limited to devices that provide data aggregation, data streaming, data separation, data flow management/data direction, data communication, and combinations thereof; Figs. 3 and 4; [0078] [0080] [0095] [0123]: Media (999), comprising audio, video, and/or image data, is received by the media feed separator (219), where the data is separated and it is directed to the appropriate processor and/or module…NOTE: the processors control  the selection of input devices [configurable sensor content processing units] and modules [configurable machine-learning units]; [0133]: Not all modules need to collect data at the same time and there are times where certain data will be collected but other data will not. For example, if a subject is silent, then video data (1004), electronic device identification data (1006), and spatial position data (1007) will be collected and the profile updated. [0076]: Natural language processing tends to be a more resource intensive process, and audio preprocessor data (212) can be transmitted to a natural language processing module located on a computing device that can devote more computing resources to performing the function)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the behavioral content processing circuitry to include a control circuit to further select one or more particular machine-learning units of a plurality of configurable machine-learning units as taught by Chaudhuri for the benefit of generating a user profile using sensor data of Choi, with a reasonable expectation of success, for resource management and data coordination purposes (Chaudhuri [0076] [0125]) and in order to provide an assortment of data items collected which provides a way to correlate visual, sound, and emotional queues and also allow for redundant checks to ensure data correctness by providing comparisons and corrections for a person (Chaudhuri [0119]), thus, enhancing computing resources.   Further, selecting one or more particular machine-learning units of a plurality of configurable machine-learning units provides the ability to automatically learn and improve from experience without being explicitly programmed (Chaudhuri [(0051]). In addition, both references (Choi and Chaudhuri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, behavioral content processing. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 15, Choi in view of Chaudhuri teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state includes one or more parameters representative of a current behavioral state and biological state of the at least one particular operator. (Choi [0074] [0094] [0098] [0110]: describing representing user’s current emotional/behavioral state and current biological state; [0105] [0106] [0139]; [0208]: bio information may be information related to the current body state of the user) [The motivation of claim 14 is applicable to claim 15 and thereby incorporated]

Regarding Claim 16, Choi in view of Chaudhuri teaches wherein the plurality of configurable machine-learning units to respectively perform a plurality of particular machine-learning operations. (Chaudhuri [0065]- [0069] [0071]: the behavior learning system includes a plurality of machine learning units to respectively perform particular machine-learning techniques; Figs. 4-7) [The motivation of claim 14 is applicable to claim 16 and thereby incorporated]

Regarding Claim 17, Choi in view of Chaudhuri teaches further comprising selecting at least one of the plurality of particular machine-learning operations for processing the sensor content based, at least in part, on an identity of the at least one particular operator. (Choi [0064] [0096] [0119]: profile identification module; Chaudhuri [0133]: Not all modules need to collect data at the same time and there are times where certain data will be collected but other data will not. For example, if a subject is silent [an identity of the particular user], then video data (1004), electronic device identification data (1006), and spatial position data (1007) will be collected and the profile updated) [The motivation of claim 14 is applicable to claim 17 and thereby incorporated]

Regarding Claim 18, Choi in view of Chaudhuri teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state includes one or more parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, (Choi [0094] [0103] [0110]: pleasure, gloom, sorrow, surprisal, irritancy, skin moisture ratio; fatigue; tension; Chaudhuri [0110]) focus/distraction, regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof.  (Choi [0094] [0103] [0132]: bio signal 330 may include blood sugar and current calories consumed; pleasure, gloom, sorrow, surprisal or irritancy, and the degree of stress; Chaudhuri [0110]) [The motivation of claim 14 is applicable to claim 18 and thereby incorporated]

Regarding Claim 19, Choi in view of Chaudhuri teaches wherein the processing the sensor content to generate the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state comprises repetitively processing the sensor content to update the behavioral profile content. (Choi [0067] [0099] [0101] [0108] [0342]: profile update module 265 may manage the update of a profile. The update cycles of profiles may be differently set. For example, the update cycle may be set in a short term or a long term for each profile) [The motivation of claim 14 is applicable to claim 19 and thereby incorporated]

Regarding Claim 20, Choi in view of Chaudhuri teaches wherein the repetitively processing the sensor content comprises processing the sensor content at specified intervals of time. (Choi [0067] [0099]-[0101] [0107] [0108]: the sensor is processed and updated at specified time intervals) [The
motivation of claim 14 is applicable to claim 20 and thereby incorporated]

Regarding Claim 21, Choi in view of Chaudhuri teaches wherein the processing the sensor content comprises processing content obtained from at least one microphone to generate one or more parameters representative of volume, tone, or sentiment, or any combination thereof. (Choi [0159] [0318]: processing sensor data from a microphone; Chaudhuri [0065] [0121] [0112] [0115] [0131]: microphone; audio processing utilizes volume, tone, sentiment) [The motivation of claim 14 is applicable to claim 21 and thereby incorporated]

Regarding Claim 22, Choi in view of Chaudhuri teaches wherein the processing the sensor content comprises processing content obtained from at least one camera to generate one or more parameters representative of pupil dilation, focal point, blink duration, or blink rate, or any combination thereof. (Choi [0119] [0313] [0319]: processing sensor data from a camera; Chaudhuri [0065] 0087]: camera; gaze tracking module utilizes user's field of view and eye position [focal point]; [0137]: iris identification) [The motivation of claim 14 is applicable to claim 22 and thereby incorporated]

Regarding Claim 23, Choi teaches an apparatus, comprising: a processor to include behavioral processing circuitry dedicated to generating behavioral profile content based at least in part on sensor content, (Choi [0303] [0304]: The electronic device 1701 may include one or more processors; [0032] [0041] [0338] [0339]: dedicated processor; [0062] [0105] [0110]: profile creation module 261 may recognize the activity of a user while operating in conjunction with the sensor framework)
wherein the behavior profile content to include one or more signals and/or signal packets representative of a specified set of parameters representative of at least one particular operator's physical, mental and/or emotional state, (Choi [0060] [0062] [0105] [0110]: the creation (or update) of a profile in response to a change of a user's bio information and/or emotion information; [0082] [0092] [0094]: Preference may be set in a profile based on the bio signal which may include a heart rate, blood pressure, blood sugar, body heat, current calories consumed, an emotion state (pleasure, gloom, sorrow, surprisal or irritancy), the degree of stress, etc.; [0313] [0075]-[0079]...NOTE: the profile includes one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state) and wherein the behavioral content processing circuitry comprises: circuitry to obtain one or more signals and/or states representative of the sensor content from one or more sensors; (Choi [(0058]-[0060] [0313]: sensor module obtaining data from sensors; [0062] [0071] [0072] [0104]: sensor data from the sensors are stored; [0092]; [0304] [0310] [0311]; Figs. 1, 2, and 17) 
circuitry to process the sensor content to generate the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state, (Choi [0062] [0068] [0106] [0259]: the profile creation module 261 may recognize the activity of a user by processing data indicating a physical quantity received from the sensor framework; [0190] [0193] [0269] [0277]; [0339]: describing that the “module" may include circuitry) 
wherein the circuitry to process the sensor content to include a control circuit to select one or more particular sensor processing units of a plurality of configurable sensor content processing units [and one or more particular machine-learning units of a plurality of configurable machine-learning units] based at least in part on a parameter obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state; (Choi [0043] [0045] [0304] [0325]: the middleware 143 may assign priority on which the system resources of the electronic device can be used to at least one of the application programs; [0313]: The sensor module may further include a control circuit for controlling one or more sensors included;  [0125] the profile manager 260 may filter an element that belongs to the received elements of a profile and that is necessary for a user; [0072] [0089] [0091]-[0093] [0110]: the electronic device 201 (e.g., the profile manager 260) may assign priority to preferences; priority may be changed based on a user's life pattern;  Preference may be machine-learnt based on a life pattern; [0270]-[0272] [0276]-0278]: describing the profile manager may create the sleep profile of the user based on the sleep-related information and the state information obtained via sensor framework. For example, the profile manager may adjust a control parameter for sleep to correspond to the measured state information or the sleep-related information, i.e. allocating resources to monitor and to raise the temperature or stop the driving of the cooling device….NOTE: Examiner notes that the user prefers a particular sleeping temperature, thus, this particular sleeping temperature is prioritized and the system configures the resources accordingly to do so.  Examiner further notes that the sleeping profile is merely exemplary and any obtained signal/profile can be implemented; [0160]-[0161] [0191] [0204]-[0207] [0210] [0223] [0289] [0114] [0115][0339]) and 
a communications interface the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to the one or more decision-making systems. (Choi [0069] [0071] [0075]-[0079] [0081] [0082] [0105]: the profile is transmitted to an external electronic device [decision-making system], the external device capable of adjusting various parameters; [0181] [0261] [0263]- [0271]; [0049]-[0051]: communication interface)
However, Choi may not explicitly teach every aspect of wherein the circuitry to process the sensor content to include a control circuit to select…one or more particular machine-learning units of a plurality of configurable machine-learning units [based at least in part on a parameter obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state].
Chaudhuri teaches wherein the circuitry to process the sensor content to include a control circuit to select [one or more particular sensor processing units of a plurality of configurable sensor content processing units] and one or more particular machine-learning units of a plurality of configurable machine-learning units [based at least in part on a parameter obtained from one or more decision-making systems indicating an adjustment to a particular priority for a particular parameter of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state]; (Chaudhuri [0064] [0066]-[0069]: data input device processor (103) and behavior learning processor (109) are a form of data processor that may include but is not limited to devices that provide data aggregation, data streaming, data separation, data flow management/data direction, data communication, and combinations thereof; Figs. 3 and 4; [0078] [0080] [0095] [0123]: Media (999), comprising audio, video, and/or image data, is received by the media feed separator (219), where the data is separated and it is directed to the appropriate processor and/or module…NOTE: the processors control  the selection of input devices [configurable sensor content processing units] and modules [configurable machine-learning units]; [0133]: Not all modules need to collect data at the same time and there are times where certain data will be collected but other data will not. For example, if a subject is silent, then video data (1004), electronic device identification data (1006), and spatial position data (1007) will be collected and the profile updated. [0076]: Natural language processing tends to be a more resource intensive process, and audio preprocessor data (212) can be transmitted to a natural language processing module located on a computing device that can devote more computing resources to performing the function)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the behavioral content processing circuitry to include a control circuit to further select one or more particular machine-learning units of a plurality of configurable machine-learning units as taught by Chaudhuri for the benefit of generating a user profile using sensor data of Choi, with a reasonable expectation of success, for resource management and data coordination purposes (Chaudhuri [0076] [0125]) and in order to provide an assortment of data items collected which provides a way to correlate visual, sound, and emotional queues and also allow for redundant checks to ensure data correctness by providing comparisons and corrections for a person (Chaudhuri [0119]), thus, enhancing computing resources.   Further, selecting one or more particular machine-learning units of a plurality of configurable machine-learning units provides the ability to automatically learn and improve from experience without being explicitly programmed (Chaudhuri [(0051]). In addition, both references (Choi and Chaudhuri) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, behavioral content processing. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 24, Choi in view of Chaudhuri teaches wherein the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to include one or more parameters representative of focal point, excitement, anger, fear, fatigue, dehydration, (Choi [0094] [0103] [0110]: pleasure, gloom, sorrow, surprisal, irritancy, skin moisture ratio; fatigue; tension; Chaudhuri [0110])  focus/distraction, regret/error acknowledgment, hunger, sloppiness/precision, empathy, or social engagement level, or any combination thereof. (Choi [0094] [0103] [0132]: bio signal 330 may include blood sugar and current calories consumed; pleasure, gloom, sorrow, surprisal or irritancy, and the degree of stress; Chaudhuri [0110]) [The motivation of claim 14 is applicable to claim 24 and thereby incorporated]

Regarding Claim 25, Choi in view of Chaudhuri teaches wherein the circuitry to transmit the one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one particular operator's physical, mental and/or emotional state to the one or more decision-making systems to control, at least in part, operation of a particular machine to affect safety of the at least one particular operator or one or more other individuals or a combination thereof. safety of the at least one operator or one or more other individuals or a combination thereof. (Choi [0069] [0071] [0075]-[0079] [0081] [0082] [0105] [0277]: describing the profile [including one or more signals and/or signal packets representative of the specified set of parameters representative of the at least one operator's physical, mental and/or emotional state] is transmitted to an external electronic device [decision-making system], the external device capable of adjusting various parameters based on the transmitted profile to affect safety of the at least one operator or one or more other individuals or a combination thereof; [0112] [0181] [0233] [0258]-[0261] [0267] [0269]-[0271]; [0049]-[0051): communication interface) [The motivation of claim 1 is applicable to claim 25 and thereby incorporated]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Angell et al.
US 2009/0006295 A1 – Directed to generating an expected behavior model [Abstract]
Boss et al.
US 2018/0041448 A1 – Directed adjusting an amount or level of network bandwidth used by a network device based on analyzing a cognitive state of a user [0001]
Nevo et al.
US 2015/0313529 A1 – Directed to behavioral monitoring [Abstract] [0137]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        November 27, 2022